 

Exhibit 10.10

 

AMENDMENT TO OMEGA HEALTHCARE INVESTORS, INC.

2013 STOCK INCENTIVE PLAN

 

THIS AMENDMENT (this “Amendment”) to the Omega Healthcare Investors, Inc. 2013
Stock Incentive Plan (the “Plan”) is made effective March 31, 2015, by Omega
Healthcare Investors, Inc., a Maryland corporation (the “Company”).

 

INTRODUCTION

 

The Company maintains the Plan under a plan document effective June 6, 2013. The
Company now desires to amend the Plan to allow for the issuance of other forms
of awards that are determined by reference to or relate to shares of common
stock of the Company, including without limitation, interests in Omega
Healthcare Properties Limited Partnership, a limited partnership that is
controlled by the Company.

 

NOW, THEREFORE, the Company hereby amends the Plan, effective March 31, 2015, as
follows:

 

1.         By revising Section 1.1(b) to read as follows:

 

“(b)      ‘Award’ means, individually and collectively, Deferred Restricted
Stock Units, Dividend Equivalent Rights, Incentive Stock Options, Non-Qualified
Stock Options, Performance Awards, Restricted Stock Units, Stock Appreciation
Rights, Stock Awards and Other Stock-Based Awards.”

 

2.         By adding a new Section 1(s1) immediately after Section 1(s) to read
as follows:

 

“(s1)     ‘Partnership’ means Omega Healthcare Properties Limited Partnership, a
limited partnership that is controlled by the Company.”

 

3.         By adding a new Section 1(q1) immediately after Section 1(q) as
follows:

 

“(q1)    ‘Other Stock-Based Award’ means a right or other interest, including
but not limited to Units, granted to a Participant that may be denominated or
payable in, valued in whole or in part by reference to, or otherwise based on,
or related to, Stock.”

 

4.         By adding a new Section 1(ee) to read as follows:

 

“(ee)     ‘Unit’ means a unit of limited partnership interest (which may include
a profits interest within the meaning of the Code and rules, regulations and
procedures promulgated pursuant thereto (an ‘LTIP Unit’) of the Partnership.”

 

5.         By adding the following to the end of Section 2.3:

 

“Notwithstanding the foregoing, the Board of Directors may authorize one or more
members of the Board of Directors (other than the Compensation Committee of the
Board of Directors) to act as a special administrative committee with the power
to make grants under the Plan with respect to employees of the Company or its
Affiliates who are

 

 

 

 

 

not executive officers of the Company, subject to any limitations on the number
or amount of Awards and any other terms and conditions provided in resolutions
adopted from time to time by the Board of Directors authorizing such special
administrative committee to act. Any references in the Plan to the “Committee”
shall be deemed to be references to the special administrative committee to the
extent required to give effect to the foregoing sentence and the terms and
conditions of the resolutions adopted from time to time by the Board of
Directors authorizing such special administrative committee to act.”

 

6.         By adding a new Section 3.8A immediately after Section 3.8 to read as
follows:

 

“3.8A  Terms and Conditions of Other Stock-Based Awards. At the time of grant of
Other Stock-Based Awards, the Committee will determine the factors which will
govern the amount of an Other Stock-Based Award and the form in which it is
denominated, which may include Units, including at the discretion of the
Committee any performance, time-based or other criteria that must be satisfied
as a condition of vesting or payment. The Committee may provide for an
alternative specified amount, percentage or multiple under specified conditions.
The Committee may require that Other Stock-Based Awards that are denominated in
Units be subject to restrictions imposed by the operating agreement of the
Partnership that are not inconsistent with the Plan.

 

(a)        Payment.   Payment in respect of an Other Stock-Based Award shall be
made in the form specified by the Committee, which in the case of an Other
Stock-Based Award that is denominated in LTIP Units, may if so determined by the
Committee, include upon or following vesting, another form of Units. The
Committee may also specify terms and conditions under which Other Stock-Based
Awards (or the proceeds thereof) are payable in or may be surrendered for shares
of Stock, in which case the Committee will establish upon grant of the Other
Stock-Based Award a maximum number of shares of Stock or a formula for
determining the number of shares of Stock which may be issued.

 

(b)        Conditions to Payment.   Each Other Stock-Based Award granted under
the Plan shall be payable at such time or times or on the occurrence of such
event or events, and in such amounts as the Committee may specify in the
applicable Award Agreement or Award Program; provided, however, that subsequent
to the grants of an Other Stock-Based Award, the Committee, at any time before
complete termination of such Other Stock-Based Award, may accelerate the time or
times at which the Other Stock-Based Award may be paid in whole or in part,
subject to compliance with or exemption from Code Section 409A.”

 

Except as specifically amended hereby, the Plan shall remain in full force and
effect as prior to this Amendment.

 

2

 

  

IN WITNESS WHEREOF, the Company has executed this Amendment effective as of the
date first set forth above.

 

  OMEGA HEALTHCARE INVESTORS, INC.       By: /s/ C. Taylor Pickett        
Title:  President and Chief Executive Officer

 



3

 